Citation Nr: 1027329	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for right hip arthritis.

2.  Entitlement to service connection for right leg neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran was a member of the Army National Guard of Nebraska 
from August 1979 to May 1989.  He completed his initial period of 
active duty for training (ADT) for his military occupational 
specialty (MOS) from October 1979 to February 1980, and 
thereafter served annual periods of ADT and inactive duty 
training (IADT) in his MOS until his final separation.  

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2005 and May 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Jurisdiction over the Veteran's claims file 
was subsequently transferred to the RO in Cheyenne, Wyoming.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's right hip 
arthritis is related to his active duty for training or inactive 
duty training, nor was arthritis manifested during any of his 
National Guard service or within one year after a period of 
active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's right leg 
neuropathy is related to his active duty for training or inactive 
duty training.


CONCLUSIONS OF LAW

1.  The Veteran's right hip arthritis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 
1112, 1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2009).



2.  The Veteran's right leg neuropathy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In June 2005 and March 2006, VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his claims 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claims, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.  A 
separate March 2006 letter describes how VA determines disability 
ratings and effective dates.

The Board acknowledges that the content of the June 2005 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the hip claim (because the initial rating decision occurred prior 
to the Court's ruling in Dingess), it is clear that he was 
provided with the opportunity to participate in the processing of 
his claims so as to render any defect in notice non-prejudicial.  
For example, the September 2005 and May 2006 rating decisions, 
May and September 2006 SOCs, and January 2007 SSOCs explained the 
basis for the RO's action, and the SOCs and SSOCs provided him 
with additional 60-day periods to submit more evidence. 

In addition, the Veteran has demonstrated through submission of 
statements and additional evidence that he was aware of the type 
of evidence required to substantiate his claim.  Finally, the 
claim was readjudicated in the May and September 2006 SOCs after 
proper notice was sent.  Moreover, the benefit being sought is 
not being granted in this case, so the Board will not reach the 
issue of disability rating or effective date discussed by the 
Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the Hot 
Springs VA Medical Center (VAMC), and private treatment records.  
Additionally, the Veteran was afforded a VA examination with 
regard to his hip claim in March 2006.  With regard to the right 
leg neuropathy claim, the Board finds that a VA examination is 
not necessary to fulfill VA's duty to assist. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no showing of neurological problems for 
over 10 years following the Veteran's final separation from the 
National Guard.  Moreover, there are no competent medical 
opinions relating any current right leg neuropathy to active 
service, and no other medical evidence of record suggests a 
causal relationship between the neuropathy and active service.  
Accordingly, an examination is not required here, even under the 
low threshold of McLendon.  
 
Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Active military service includes active duty (AD), any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (IADT) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  
ADT includes full-time duty performed for training purposes by 
members of the National Guard of any State.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service 
connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing AD or ADT, or from an injury 
incurred or aggravated while performing IADT.  38 U.S.C.A. 
§§ 101(24), 106, 1110.

In this case, by rating action in March 2002, the Veteran was 
granted service connection for a headache disorder, residual of a 
head injury sustained on ADT which extended from July to August 
in 1986.  He also has service connection in effect for tinnitus, 
granted by rating action in June 2003, for which no particular 
period of ADT was specified as the period of incurrence.  The 
Veteran has ascribed the disabilities for which service 
connection is claimed in the present appeal as having been 
incurred during a period of ADT from August 3 to August 17, 1985.  
Whether or not that period were to be characterized as active 
military service, itdid not extend for 90 days or more, and 
therefore the statutory one-year-post-service presumption for 
service connection of diseases such as arthritis is inapplicable.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

1.  Hip Arthritis

The Veteran contends his current hip arthritis is related to an 
accident that occurred during a two-week period of ADT for the 
National Guard in August 1985.  Specifically, he relates the 
currently claimed condition to an incident when he slipped and 
fell into a ravine during a training exercise and struck his 
upper right leg on a stump at the bottom of the ravine.  

The Veteran's National Guard records document the August 1985 
injury and subsequent medical treatment for the resulting 
injuries.  In a Sworn Statement, DA Form 2823, dated in August 
1985, the Veteran stated he was walking while splicing wire, when 
he slipped and fell into a ravine.  When he fell, he hit a stump 
at the bottom of the ravine.  He got up and continued to walk to 
his position.  When he got back to his position, he laid down for 
a short rest, but when he got up later, he noticed his right knee 
was swollen and very painful.  He then reported the incident to 
his section chief and was told to rest.  He was later transported 
to the dispensary for treatment.  

STRs from the same date show that the Veteran had fallen and 
struck his right leg and hand, and was bruised and swollen behind 
the knee.  Several days after the accident, the Veteran reported 
pain below and above the medial aspect of his patella.  There was 
also sharp pain in his right leg.  There was slight swelling and 
bruising on the medial aspect of the right patella, and 
tenderness to the touch.  There was no mention of hip pain or 
injury to the hip.  

Following his discharge from National Guard service in May 1989, 
the first documentation of hip pain is a January 2002 VA 
examination with regard to a right leg claim, stemming from the 
same in-service 1985 fall.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Veteran provided a history of the fall, mentioning injury to 
his knees, but not to his hip.  He did report that in June 2001 
he had been seen at the Chimney Rock Medical Center with 
throbbing pain his right thigh, knee, and hip.  He said he was 
given pain medication at the time.  However, the Veteran did not 
report any current hip pain, nor did the examiner make any 
diagnosis or diagnoses related to it.

In September 2002, the Veteran was referred for an orthopedic 
consultation at the VAMC after complaining of hip pain in 
addition to right leg pain.  On physical examination, rotation of 
the hip did not cause any pain.  There was no effusion in the 
hip, and the Veteran walked with a normal gait.  X-rays of the 
right hip were normal.  The orthopedist, Dr. J.B.K. suspected 
that the pain was radicular in nature, probably due to right-side 
sciatica.  The doctor ordered lumbar spine X-rays and a bone scan 
to ensure there was no inflammatory change around the hip or 
knee.  

In November 2002, Dr. J.B.K. noted that the bone scan did not 
show any arthritis around the back or hips.  Lumbar X-rays showed 
some degenerative joint disease, and the doctor continued to 
suspect right sciatica with radiating pain.

In December 2002, the Veteran underwent a physiatry consultation 
at the VAMC.  The doctor noted an unusual history, with symptoms 
going back to the 1980s.  The Veteran described several injuries 
that he described as involving jamming his knees.  Currently, he 
had periodic pain in the right lateral hip area, as well as a 
feeling of fatigue and cramping in the right anterolateral thigh 
area.  The doctor noted that the Veteran's bone scan was 
negative, that Dr. J.B.K. had not noted any evidence of hip or 
knee disease, and that the MRI scan of the lumbar spine was 
nondiagnostic.  The Veteran's right trochanter was modestly 
tender.  The doctor noted that the Veteran presented with a very 
unusual syndrome, and the doctor was not sure he had the correct 
diagnosis, as it did not seem to fit any clear category.  The 
closest fit was trochanteric bursitis, meralgia paresthetica.  
The Veteran saw this doctor again in April 2003, and the doctor 
did not change his diagnostic impression, although he noted 
myofascial pain syndrome around the hip.  The doctor further 
stated that he did not think there was a significant arthritic 
component involved in the Veteran's symptoms.  

In August 2004, the Veteran saw his primary care physician at the 
VAMC.  He stated that sometimes his leg would lock up and twist 
to the outside, which happened somewhere around his hips.  On 
examination, there was no tenderness over the sciatic notch or 
the greater trochanter.  The Veteran had good range of motion of 
the hip.  The doctor ordered X-rays of the Veteran's pelvis and 
right hip.  The hip X-ray showed mild degenerative changes of the 
right hip joint with the possibility of an intraarticular loose 
body, laterally.  Additionally, there was a sclerotic focus in 
the medial aspect of the right ilium, which likely represented a 
benign bone island.  The pelvic X-rays confirmed these findings.

In September 2004, the Veteran attended an orthopedic 
consultation at the VAMC.  The doctor noted that the December 
2002 MRI of the lumbar spine had shown no cause for radiculopathy 
and that the recent hip X-rays were essentially normal, with the 
exception of the early degenerative changes noted by the 
radiologist.  The doctor also noted the ectopic bone with 
projected lateral to the joint line and the benign bone island in 
the ilium, but opined that neither had any bearing on the 
Veteran's symptoms.  The doctor did state that at least part of 
the Veteran's symptoms were related to chronic trochanteric 
bursitis, and administered injections of pain medication.

In December 2004, the Veteran reported brief improvement in his 
hip pain for about a month, but the pain gradually recurred.  
Tenderness was noted over the greater trochanter of the right 
hip, and a second injection was administered.    

In April 2005, the orthopedist saw the Veteran for follow-up 
regarding his right hip pain.  His pain was now more anterior 
over the proximal thigh.  He had full range of motion in the 
right hip.  However, internal rotation caused pain.  X-rays of 
the hips were ordered and reviewed.  The doctor noted that the 
hip joint spaces were well-maintained bilaterally, and the 
ectopic bone adjacent to the acetabulum was again noted.  
However, the doctor stated there were not changes that he could 
convincingly call arthritic.  The clinical assessment was of 
right hip pain, etiology not established.  

In May 2005, Dr. J.B.K. saw the Veteran for follow-up.  A recent 
bone scan showed increased uptake around the right acetabulum.  
The doctor noted that the Veteran was injured in service when he 
fell in a ravine, landing on his right knee with his hip flexed.  
The Veteran was on crutches, and the doctor noted that this was 
documented in his medical records "apparently."  The Veteran 
was now showing some early signs of hip arthritis and it was the 
doctor's opinion that this was likely related to the in-service 
injury.  The doctor had no treatment recommendations, but advised 
the Veteran to take an over-the-counter pain medication when the 
hip bothered him.

In March 2006, the Veteran was afforded a VA examination.  The 
examiner reviewed the claims file.  The Veteran told the examiner 
he believed that his in-service right knee injury was the cause 
of his right hip problems.  He reported hip and groin pain that 
was sharp, and had a sensation of increasing muscle tension that 
pulled.  The doctor noted that the Veteran ambulated to his 
office without assistive devices, with a normal gait and station.  
The right hip was not tender to palpation.  There was no 
effusion.  Hip flexion was 0 to 100 degrees, and there was no 
change after repetitive motion.  The Veteran was able to squat 
without difficulty.  Right hip adduction was 0 to 40 degrees.  
External rotation was 0 to 60 degrees.  X-rays were taken and 
showed minor degenerative changes in both hips with no other 
significant abnormality.  The examiner assessed minor 
degenerative joint disease of the bilateral hips, and opined that 
it is not at least as likely as not that the Veteran's current 
right hip degenerative joint disease was caused by or related to 
his military service or injuries sustained in service.  The 
examiner noted that there was no documentation regarding a hip 
injury or complaints in the 1980s and/or 1990s.  The doctor also 
noted that the documentation describing the injury and treatment 
for the knee injury in 1985 made no mention of a problem with the 
right hip.  Moreover,
X-rays showed degenerative changes similar in appearance in both 
hips, which the examiner pointed out indicates that the changes 
are more likely related to age or other inter-related factors 
rather than trauma directed to just one hip.  The examiner 
commented that, if his hip had been injured, it should have 
manifested itself in a much shorter time period, rather than 
decades after the 1985 injury.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for right hip 
arthritis.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, because there is no evidence 
that symptoms of arthritis in the hip were manifested during the 
two weeks of ADT service in August 1985, that ADT did not 
constitute active military service for the purpose of the one-
year presumptive period for service connection, and that ADT did 
not extend to 90 days.  Further, there is no radiographic 
evidence of arthritis during service or within the year following 
his separation.  The Board also notes that the Veteran is 
claiming service connection due to an injury that occurred during 
ADT.  As discussed above, the presumptive provisions for service 
connection are not generally available for ADT or IADT, so any 
manifestation of a presumptive disability within one year 
following National Guard duty would not invoke the presumption.
   
Next, the Board finds the opinion of the March 2006 VA examiner 
to be more probative than that of Dr. J.B.K.  In cases such as 
this, where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to weigh 
the probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . .  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province 
of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, 
the Board does not err by favoring one competent medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the 
thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, there is no indication that Dr. J.B.K. had access 
to the Veteran's STRs.  Although the Court has clarified that 
review (or lack of review) of the claims file is not dispositive 
of the probative value of a medical nexus opinion, such review is 
nonetheless deserving of consideration when, as here, there is 
relevant evidence in the claims file (such as a lack of any hip 
pain or injury during service) which may affect the nexus outcome 
offered by the examiner upon consideration of the evidence in the 
file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Additionally, the doctor did not provide any rationale for his 
opinion.  It appears that Dr. J.B.K. based his opinion solely on 
the history of injury provided by the Veteran.  The Board 
recognizes that such an opinion cannot be rejected solely because 
it is based upon history supplied by the claimant.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005); but see Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of Veteran if rebutted by the overall weight of the 
evidence).  However, here, there is no other foundation provided 
for the doctor's opinion.  

By contrast, the March 2006 VA examiner reviewed the Veteran's 
STRs, including those that documented his 1985 injury during ADT.  
Additionally, the examiner provided multiple bases for his 
opinion that the current hip problems are not related to the 1985 
injury.  For these reasons, the Board finds his opinion to have 
more probative weight than that of Dr. J.B.K.

In addition, continuity of the disorder has not been established 
by the evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current hip pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, the Federal Circuit Court has held 
that in certain situations, lay evidence can even be sufficient 
with respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of causation or etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In the present case, the Veteran's hip pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The Veteran's service records show no 
complaints of hip pain or an injury to the hip during any period 
of ADT or IADT.  Following final separation from National Guard 
service in 1989, there was no documentation of complaints or 
treatment for hip pain until 2002, over 12 years later.  While he 
is clearly sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since his ADT service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for 12 years 
following his National Guard discharge is more probative than his 
current recollection as to symptoms experienced in the distant 
past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for right hip 
arthritis, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Right Leg Neuropathy

Next, the Veteran contends that he has a right leg neuropathy 
that is also related to the accident which occurred during ADT in 
1985.  

As discussed above, the STRs document injury to the right leg and 
knee, but there is no mention of neurological problems or 
complaints.

The Veteran was discharged from the National Guard in May 1989, 
and in September 2002 he reported leg pain at the VAMC.  As 
above, the Board notes that evidence of a prolonged period 
without medical complaint or treatment, and the amount of time 
which has elapsed since military service, can be considered as 
evidence against the claim.  Maxson, supra, at 1333.  The Veteran 
had been taking pain medication for several weeks for the pain.  
On neurological examination, he had 3+ knee and ankle reflexes 
which were symmetrical.  He had a normal gait, and X-rays of the 
right knee and ankle were normal.  The doctor suspected radicular 
pain, as described above, and assessed sciatica at the next visit 
in November 2002.  

In April 2003, at a physiatry consultation, the doctor assessed 
trochanteric bursitis with meralgia paresthetica, as described 
above.

In July 2003, a neurosurgeon at the VAMC examined the Veteran.  
He noted right leg pain of 12 years' duration.  The Veteran 
recounted his 1985 accident, and reported pain in his right 
anterior thigh from the inguinal ligament to the knee.  
Examination was within normal limits, however.  The doctor 
assessed right meralgia paresthetica.  

The Veteran's VAMC primary care physician noted the diagnosis of 
meralgia paresthetica in a September 2003 note, but also noted 
that the Veteran's MRI did not show any distinctive pathology for 
a pinched nerve.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for right leg 
neuropathy.  

Continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current leg pain and 
other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau, supra, the Federal Circuit commented 
that competence to establish a diagnosis of a condition can exist 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See also Davidson, supra.

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, supra.  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan, supra.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu, supra.  


In the present case, the Veteran's leg pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The STRs show no complaints or diagnoses of 
neurological problems during any period of ADT or IADT.  
Following his final separation from National Guard service in 
1989, there was no documentation of complaints or treatment for 
right leg neurological problems until 2002, over 12 years after 
any period of ADT or IADT.  While he is clearly sincere in his 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for 12 years following his military 
discharge is more probative than his current recollection as to 
symptoms experienced in the distant past.  See Curry, 7 Vet. App. 
59 (1994).  Moreover, there are no competent medical opinions 
relating the currently claimed right leg neuropathy to any period 
of National Guard service, particularly to the accident during 
ADT in 1985.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for right leg 
neuropathy, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for right hip arthritis is denied.

Service connection for right leg neuropathy is denied.


__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


